DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendment

The receipt of the preliminary amendment dated of the application 17/042,990, including amendments to the claims and cancellation of claims 3, 4, 13, 17, and 21, is acknowledged.


Specification

The disclosure is objected to because of the following informalities: on page 12, lines 14-15, “vehicle 300” should be --vehicle 200--; on page 20, line 30, “first shaft 622” should be --first shaft 626--; on page 23, line 32, it appears “first end portion 636” should be --second end portion 636--.  
Appropriate correction is required.



Claim Objections

Claim 16 is objected to because of the following informalities:  in claim 16, line 2, it appears “said secondary reservoir integrally formed” should be --said secondary reservoir is integrally formed--.  Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, 14-16, 18-20, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The scope of claim 8 cannot be determined because it is dependent on itself.  Since claim 8 makes reference to “said one or more directing surfaces”, which is first claimed in claim 7, claim 8 is assumed to be dependent on claim 7 for the purpose of this action.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, and 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brizendine et al., U. S. Patent Application 2019/0170243.


	A differential assembly ([0033], line 2) has a ring gear 14.
	A lubricant collector 24 is disposed proximate to at least a portion of the ring gear 14.
	The lubricant collector 24 receives an amount of lubricating fluid 20 expelled from the ring gear 14 of the drive unit assembly ([0035]).
	As described in paragraph [0042], the lubricant collector 24 straddles the ring gear 14 and so the lubricant collector 24 has one or more first receiving potions, shown to the left of ring gear 14 in figures 1 and 2 and one or more second receiving portions, on either side of a ridge that contours around the ring gear 14 as best shown in figures 3 and 6, defining a collector reservoir 22 therein.
	As best shown in figure 4A and also shown toward the left in figures 1 and 2, at least a portion of the one or more first receiving portions are disposed directly adjacent to and radially outboard from at least a portion of a radially outermost surface of the ring gear 14.
	As best shown in figures 3 and 6, at least a portion of the one or more second receiving portions are disposed proximate to and axially outboard from at least a portion of a plurality of ring gear teeth on the ring gear 14.
(claim 1)

As described in paragraph [0035], the lubricant collector 24 is integrally connected to at least a portion of the housing 16 of the drive unit assembly.
(claim 2)

	The one or more first receiving portions, being the full volume to the left of ring gear 14 in figures 1 and 2, have a first bottom portion, including the surface to which the lead line of reference numeral 22 points in figure 6, extending in a downward angle.
	As shown in figure 6, the bottom portion includes a portion of the ridge that contours around the ring gear 14, and that portion of the bottom portion of the one or more first receiving portions has a shape defined by a radius.
	The radius of the first bottom portion of the one or more first receiving portions is greater than a radius of the radially outermost surface of the ring gear 14.


The one or more second receiving portions, on either side of the ridge, have a second bottom portion, shown as the nearly horizontal surface to the right of the center of the lubricant collector 24 in figures 1, 2, and 6, extending in a downward angle.
	At least a portion of the second bottom portion of the one or more second receiving portions is disposed outboard and off-set from at least a portion of the first bottom of the one or more first receiving portions of the lubricant collector (outboard and off-set from an axially central portion of the first bottom, “axially” referring to along/parallel to the rotational axis of the ring gear 14).
(claim 6)

	At least a portion of the first bottom portion of the one or more first receiving portions terminates at one or more directing surfaces, the bottommost surface with the openings 26 ([0038], lines 1-3).
(claim 7)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brizendine et al. in view of Michishita, U. S. Patent 8,181,548.

Brizendine et al. discloses a drive unit assembly as discussed in the rejection of claim 1 above, including a differential assembly, but is silent as to whether the drive unit assembly is an inter-axle differential assembly.  In paragraph [0033], “In some embodiments, the gear assembly is a transmission gear assembly.  In some embodiments, the gear assembly is a differential assembly.” indicates a broad application of the invention.

Michishita discloses a similar drive unit assembly in that Michishita discloses a drive unit assembly (fig. 1) comprising a differential assembly 1100 having a ring gear 1044.  A lubricant collector 1021 disposed proximate the ring gear 1044 receives an amount of lubricating fluid 1600 (fig. 6) expelled from the ring gear 1044 (col. 7, lines 27-30), forming a collector reservoir.
The drive unit assembly may be an inter-axle differential assembly 1100 (four-wheel drive center differential, col. 7, lines 9-13).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the differential assembly of Brizendine et al. as an inter-axle differential assembly in view of Michishita for the known purpose of providing four-wheel drive in a vehicle, with the differential compensating any speed differences between different drive axle assemblies (see Keeney et al., U. S. Patent 9,927,020 col. 5, lines 26-27, for example).  Reducing the drag of a differential ring gear in a lubricant sump by separating ring gear splash into a reservoir, as taught by Brizendine et al. ([0004]) and Michishita (col. 7, line 63 to col. 8, line 2) is beneficial to the efficiency of the drive unit assembly, and so it would have been obvious to use the teaching for any differential in a drive unit assembly.

Allowable Subject Matter

Claims 8-11, 14-16, 18-20, and 22-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 10,955,041 (Smith) March 2021 - lubricant directing shroud.

Each of the following discloses a drive unit assembly comprising a ring gear and a lubricant collector disposed proximate to the ring gear, with the lubricant collector receiving an amount of lubricant expelled from the ring gear and including at least one first receiving portion disposed directly adjacent to an radially outboard from the ring gear and at least one second portion disposed proximate to and axially outboard from teeth of the ring gear:

U. S. Patent 3,529,689 (Nelson) September 1970 - includes two first portions, each with a bottom portion extending in a downward angle and having a shape defined by a radius greater than the radius of the ring gear.

U. S. Patent 5,821,653 (Kinto et al.) October 1998
DE 10 2010 010 411 (Rastel et al.) September 2011
U. S. Patent 11,054,019 (Lamm et al.) July 2021


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659